DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushman [US 11306993].
As to claim 1, 4, 5, 9, 10. Bushman discloses A bow element for an archery bow with a stabilizer mounting facility, the bow element comprising: 
a body, compound bow 100 [fig. 1]; 
the body having a second mounting facility configured for connection to a bow stabilizer, [col. 3, lines 20-23] a stabilizer 117 mounted on the lower grip portion 121 of the body riser 101 as illustrated in [fig. 1]; 
the body including an accelerometer, [col. 4, lines 2-6, fig. 1] the body including a sensor package 139 including a three-axis accelerometer; 
a processor, [fig. 4] processor 203, connected to the accelerometer, [fig. 4] the processor is connected to the accelerometer 139, the processor configured to receive three-dimensional acceleration information from the accelerometer, [col. 7, lines 11-15] processor receives signal from sensor package 139, the processor operable to generate sampled information based on the three-dimensional acceleration information, [col. 7, lines 43-45, fig. 4] a processor, which is a digital circuit, is required to sample data from a sensor before performing any operation on the data; and 
a transmitter, [col.8, lines 2-14] performance module 201 includes communications module, connected to the processor, [fig. 4] the performance module 201 is connected to the communications module, the transmitter operable to transmit the sampled information, [col.8, lines 2-14] communications module 215 transmits information from the performance module 201; wherein [col. 7, lines 42-57] the sensor package 139 sends collected data to the performance module 201.
Bushman fails to explicitly disclose the body having a first mounting facility configured for connection to the stabilizer mounting facility.
Bushman, [col. 3, lines 20-23], teaches the lower grip portion 121 of the body riser 101 having a facility for a stabilizer mounting facility as illustrated in [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman to understand that a facility for mounting a stabilizer mounting facility is provided on the riser 101.

As to claim 4. Bushman discloses The bow element according to claim 1, wherein the accelerometer is a tri-axial accelerometer, [col. 4, lines 2-6, fig. 1].

As to claim 5. Bushman discloses The bow element according to claim 1, including a power source connected to the body, battery 206, [col. 6, lines 23-36].

As to claim 9. Bushman discloses The bow element according to claim 1, wherein the transmitter is configured to communicate with a receiver app embodied in a receiver mechanically separate from, and operably connected to the transmitter, [col. 8, lines 1-14] external mobile device 217 operably and mechanically separate from the bow; wherein a mobile device implemented as a smart phone always has apps to perform functions.

As to claim 10. Bushman discloses The bow element according to claim 9, wherein the receiver app is operable to generate a display based on the sampled information, [col. 10, lines 12-33].

Claim(s) 2, 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushman in view of Pell [US 20180149444].
As to claim 2. Bushman fails to disclose The bow element according to claim 1, wherein the first mounting facility is a threaded shaft.
Pell teaches an archery training system comprising a training bow 10 with a stabilizer attachment port 95, [0044]; wherein the port 95 is a threaded port, [0057].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Pell so that the stabilizer can be mounted and easily be removed by using a threaded mounting port.

As to claim 3. Bushman fails to disclose The bow element according to claim 1, wherein the second mounting facility is a threaded bore.
Pell teaches an archery training system comprising a training bow 10 with a stabilizer attachment port 95, [0044]; wherein the port 95 is a threaded port, [0057].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Pell so that the stabilizer can be mounted and easily be removed by using a threaded mounting port.

As to claim 6. Bushman fails to disclose The bow element according to claim 1, wherein the transmitter is a Bluetooth wireless device.
Pell teaches an archery training system comprising a training bow 10 with a mobile device 254 attached to the bow to sense movement of the bow; wherein the sensor contains a wireless module implemented as a Bluetooth, [0102].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Pell so that the wireless module can be used to easily pair with a wide variety of electronic devices.

As to claim 7. Bushman fails to disclose The bow element according to claim 1, including an indicator on the body, the indicator operable to visually display a plurality of different statuses.
Pell teaches an archery training system comprising a training bow 10 with a mobile device 254 attached to the bow to sense movement of the bow; [0073] wherein the mobile device includes a display 255 to display different statuses.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Pell so that the user can easily refer to relevant information on the bow itself.

As to claim 8. Bushman fails to disclose The bow element according to claim 7, wherein the indicator is a multi-color illuminator.
Pell teaches an archery training system comprising a training bow 10 with a mobile device 254 attached to the bow to sense movement of the bow; [0073] wherein the mobile device includes a display 255 capable of displaying different colors.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Pell so that the user can easily refer to relevant information on the bow itself.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushman in view of Blackadar et al. [US 20180295829].
As to claim 11. Bushman discloses The bow element according to claim 1, including a switch on the body, [col. 6, lines 47-50].
Bushman fails to disclose that the switch is a capacitive switch.
Blackadar teaches a sporting good that can be a crossbow, [0084] comprising a sensing device 2002 on the body with a capacitive switch, 0173].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bushman with that of Blackadar so that the switch can be made flush with the surface to avoid the switch being an obstacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688